McAdam, P. J.
The plaintiff’s assignor, Abraham Rosenberg, on being introduced to the defendant was asked by him whether he knew any business suitable for him as he had a few thousand dollars to invest.
Rosenberg said he had such a business in mind and knew of a man who wanted a partner with means, but that the defendant would have to pay him $100 commission for his services.
The parties thereupon proceeded to No. 26 Pitt street, where one Greeman and another had a business as iron workers. Rosenberg introduced the defendant to Greemán, and, as a result of the introduction, a partnership was formed between the two.
There can be no doubt about the employment of Rosenberg by the defendant, and that he accomplished the object of such employment.
The only serious dispute is as to the rate of compensation, the defendant claiming that he first agreed upon twenty-five dollars and afterwards upon fifty dollars which he paid. Rosenberg claimed that one hundred dollars was the only price agreed upon, and at all times demanded by him, and that the fifty dollars was paid on account thereof, leaving fifty dollars due, for which sum the justice awarded the plaintiff a judgment.
The assignor certainly performed valuable services to the defendant, and the only issue seriously contested was whether the agreed *799price was fifty dollars or one hundred dollars. The justice found according to the plaintiff’s contention, and it is impossible for us to determine that he was bound to decide the other way.
The question put to the witness Greeman as to whether Rosenberg had tried to borrow money from the defendant was properly ruled out as calling for a conclusion — not a conversation, and as incompetent, because no time had been fixed, either in the question, or the offer that accompanied it.
Rosenberg had transferred his claim on March 5, 1901. What he said or did after that could not prejudice his assignee, the plaintiff.
The assignment is in legal form and passed the cause of action to the plaintiff. Sheridan v. Mayor, 68 N. Y. 30; Bedford v. Sherman, 68 Hun, 322; Toplitz v. King Bridge Co., 20 Misc. Rep. 578; Costello v. Herbst, 18 id. 180.
There are no other exceptions in the case that require comment.
The judgment must be affirmed, with costs.
MacLean and Scott, JJ., concur.
Judgment affirmed, with costs.